                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

D. MARIA SCHMIDT, as Personal Representative
of the Estate of ROBERT PARKER, Deceased,
LINDA PARKER, and JERALD JONES,

           Plaintiffs,

and

JERALD JONES,

           Plaintiff-in-Intervention

v.                                                                      1:17-cv-01187-LF-SCY

ABF FREIGHT SYSTEM, INC., a Foreign Profit
Corporation doing business in New Mexico, and
TIMOTHY YERINGTON,

           Defendants.

                         MEMORANDUM OPINION AND ORDER GRANTING
                          MOTION FOR PARTIAL SUMMARY JUDGMENT

           THIS MATTER comes before the Court on defendants ABF Freight System, Inc. (ABF)

and Timothy Yerington’s Motion for Partial Summary Judgment Regarding Plaintiffs’ Claim for

Punitive Damages (Doc. 77), filed June 17, 2019. Plaintiffs did not respond to the motion. For

the following reasons, the Court GRANTS the defendants’ motion.

      I.       Preliminary Statement

           Ordinarily, the plaintiffs’ failure to respond to ABF’s motion constitutes consent to the

Court granting the motion. See D.N.M.LR-Civ. 7.1(b) (“The failure of a party to file and serve a

response in opposition to a motion within the time prescribed for doing so constitutes consent to

grant the motion.”). The Tenth Circuit has held, however, that the Court may not grant summary

judgment merely because a party has failed to file a response. Reed v. Bennett, 312 F.3d 1190,
1194 (10th Cir. 2002). The party moving for summary judgment first “must meet its initial

responsibility of demonstrating that no genuine issue of material fact exists and that it is entitled

to summary judgment as a matter of law.” Id. (internal quotation marks omitted). Only then

does the burden shift to the nonmoving party to demonstrate that a genuine issue of fact exists

that would preclude summary judgment. Id.; see also FED. R. CIV. P. 56(a) (“The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”). In other words, if the evidence

produced in support of a motion for summary judgment does not meet the Rule 56(a) standard,

“summary judgment must be denied even if no opposing evidentiary matter is presented.”

Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970) (quoting FED. R. CIV .P. 56 advisory

committee notes to the 1963 amendments) (emphasis added). “If the nonmoving party fails to

respond, the district court may not grant the motion without first examining the moving party’s

submission to determine if it has met its initial burden of demonstrating that no material issues of

fact remain for trial and the moving party is entitled to judgment as a matter of law.” Reed, 312

F.3d at 1194−95.

    II.      Statement of Facts1

          This case arises out of a motor vehicle accident that occurred on May 10, 2017, at about

1:41 pm. See Doc. 1-1 ¶¶ 8−15. Defendant Timothy Yerington, a professional truck driver, was

driving a commercial semi-tractor trailer truck eastbound on I-40 in the right lane of traffic near

mile marker 94.8, just outside of Grants, New Mexico. Id. ¶¶ 7−9; see also Doc. 77-6 at 5

(Charley Depo. 66:19−25) (referring to area where accident occurred as near Grants). Mr.




1
 The Court cites to the supporting evidence for each factual statement to ensure that the Rule
56(a) standard is met.


                                                  2
Yerington was operating a semi-truck owned by defendant ABF. Doc. 1-1 ¶¶ 7, 8; Doc. 4 ¶ 7;

Doc. 5 ¶ 7. Mr. Yerington2 had been employed as a truck driver for nearly 40 years and had

worked for ABF for more than 30 years. Doc. 77-3 at 2−3 (Yerington Depo. 7:5−10:7). Robert

W. Parker, then age 81, was riding in the front passenger seat of his own Ford F-350 truck. Doc.

1-1 ¶¶ 1, 10. Jerald Jones was driving Mr. Parker’s truck. Id. ¶ 10. Mr. Parker’s truck was

traveling eastbound in the left lane of I-40. Id. ¶ 10; Doc. 77-1 (Jones Depo. 44:8−10, 20−23).

       Mr. Jones was traveling at approximately 65 miles pers hour. Doc. 77-1 at 2 (Jones

Depo. 43:10−18); Doc. 77-2 at 3 (Hayes Depo. 18:13−17). Mr. Yerington was going slow,

somewhere between five to 20 miles per hour, because of the traffic conditions. Doc. 77-2 at 3

(Hayes Depo. 18:17−19); Doc. 77-3 at 5 (Yerington Depo. 68:2−7). The posted speed limit was

55 miles per hour because of road construction. Doc. 77-4 at 3 (Vandever Depo. 27:3−6). The

road was wet from either hail or rain. Id. at 2 (Vandever Depo. 19:23−24); Doc. 77-5 at 2 (Maria

Depo. 10:10−11); Doc. 77-6 at 5 (Charley Depo. 66:19−25). At the time of the accident, traffic

was moving very slowly because of the construction. Doc. 77-3 at 4−5 (Yerington Depo.

62:8−15, 63:4−8, 63:22−25, 68:2−7); see also Doc. 77-5 at 2 (Maria Depo. 10:11−14)

(indicating accident occurred in construction zone).

       At about 1:41 pm on May 10, 2017, the right side of Mr. Parker’s truck (driven by Mr.

Jones) came into contact with the left side of the semi-truck Mr. Yerington was driving. Doc. 1-

1 ¶¶ 13−14; Doc. 77-6 at 6 (Charley Depo. 59:9−60:9). Following impact, the two vehicles

veered to the left together, and Mr. Parker’s vehicle was pinned against the left guard rail of I-40.

Doc. 1-1 ¶¶ 13−14; Doc. 77-2 at 2−3 (Hayes Depo. 14:9−10, 18:13−19); Doc. 77-6 at 3 (Charley




2
 Defendants’ motion sometimes mistakenly refers to Mr. Yerington as “Defendant Anderson.”
Doc. 77 at 3−4, ¶¶ 8, 13, 16.


                                                 3
Depo. 31:12−15). Mr. Yerington was not cited for a traffic violation in relation to the accident.

See Doc. 77-7 at 5, 6. There is no evidence that Mr. Yerington was driving erratically, or that he

intentionally or recklessly caused the accident. Doc. 77-6 at 4 (Charley Depo. 56:15−23,

57:14−16); see also Doc. 77-1 at 2 (Jones Depo. 44:6−7) (indicating that Mr. Jones had no

recollection of the accident); Doc. 77-3 at 4−5 (Yerington Depo. 62:8−68:7) (describing Mr.

Yerington’s recollection of the accident). There also is no evidence to suggest that Mr.

Yerington was consciously aware of his actions and that his actions could cause the vehicles to

collide. See id. There likewise is no evidence to suggest that ABF acted maliciously, wantonly,

or recklessly in hiring or supervising Mr. Yerington. See Doc. 96 at 4−5 (dismissing claims

against ABF for negligent hiring and supervising for failure to allege any specific facts related to

ABF’s hiring and supervising of Mr. Yerington).

   III.      Discussion

             A. Legal Standard for Summary Judgment

          Summary judgment will be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A genuine dispute exists if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party” on the issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.” Id.

          The movant bears the initial burden of establishing that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 323–24 (1986). “[T]he movant need not negate the non-movant’s claim,

but need only point to an absence of evidence to support the non-movant’s claim.” Kannady v.




                                                   4
City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010) (quoting Sigmon v. CommunityCare HMO,

Inc., 234 F.3d 1121, 1125 (10th Cir. 2000)). If this burden is met, the non-movant must come

forward with specific facts, supported by admissible evidence, which demonstrate the presence

of a genuine issue for trial. Celotex, 477 U.S. at 324. The non-moving party cannot rely upon

conclusory allegations or contentions of counsel to defeat summary judgment. See Pueblo

Neighborhood Health Ctrs., Inc. v. Losavio, 847 F.2d 642, 649 (10th Cir. 1988). Rather, the

non-movant has a responsibility to “go beyond the pleadings and designate specific facts so as to

make a showing sufficient to establish the existence of an element essential to [his] case in order

to survive summary judgment.” Johnson v. Mullin, 422 F.3d 1184, 1187 (10th Cir. 2005)

(alteration in original) (internal quotation marks omitted).

       At the summary judgment stage, the Court must view the facts and draw all reasonable

inferences in the light most favorable to the non-movant. Scott v. Harris, 550 U.S. 372, 378

(2007). The Court’s function “is not . . . to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

There is no issue for trial “unless there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party.” Id. Summary judgment may be granted where “the

evidence is merely colorable, or is not significantly probative.” Id. at 249–50 (internal citations

omitted).

            B. The Defendants’ Motion for Partial Summary Judgment

       In their motion, defendants seek to dismiss plaintiffs’ claim for punitive damages. See

Doc. 77. As defendants correctly point out, under New Mexico law, a claim for punitive

damages may only be recovered from a defendant whose conduct is “willful, wanton, malicious,

reckless oppressive, or fraudulent.” Torres v. El Paso Elec. Co., 1999-NMSC-029, ¶ 27, 127




                                                  5
N.M. 729, 740, 987 P.2d 386, 397, overruled in part on other grounds by Herrera v. Quality

Pontiac, 2003-NMSC-018, 134 N.M. 43, 73 P.3d 181. If there is no evidence of a culpable

mental state or other form of overreaching, malicious or wanton conduct, punitive damages are

not recoverable. See Bourgeous v. Horizon Healthcare Corp., 1994-NMSC-038, ¶¶ 12−14, 117

N.M. 434, 437−38, 872 P.2d 852, 855−56 (upholding directed verdict against plaintiff on

punitive damages claim where there was no evidence of malicious, willful, or wanton conduct).

         Here, the defendants have met their initial responsibility of demonstrating that there is no

evidence that either Mr. Yerington or ABF engaged in any willful, wanton, malicious, reckless,

oppressive, or fraudulent conduct. See Reed, 312 F.3d at 1194 (burden for satisfying standard

for summary judgment). Thus, the burden has shifted to plaintiffs to show a genuine issue as to

material fact as to whether they are entitled to punitive damages. See id. They have not done so.

The Court therefore will grant defendants’ motion for partial summary judgment.

   IV.      Conclusion

         For the foregoing reasons, the Court GRANTS Defendants’ Motion for Partial Summary

Judgment Regarding Plaintiffs’ Claim for Punitive Damages (Doc. 77). Summary judgment is

granted in favor of Defendants ABF Freight System, Inc. and Timothy Yerington on plaintiffs’

claim for punitive damages; plaintiffs’ claim for punitive damages is dismissed with prejudice.

         IT IS SO ORDERED.


                                                       ________________________________
                                                       Laura Fashing
                                                       United States Magistrate Judge




                                                  6
